

EXHIBIT 10.15
DARDEN RESTAURANTS, INC.
2015 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


This Restricted Stock Unit Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you, a person notified by the Company, and identified in the Company’s records,
as the recipient of an Award of Restricted Stock Units during the Company’s
fiscal year [___]. This Agreement is effective as of the Grant Date communicated
to you and set forth in the Company’s records.
The Company wishes to award to you a number of Restricted Stock Units, subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2015 Omnibus Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.Award of Restricted Stock Units.
The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock Units for that number of Restricted Stock Units communicated to
you and set forth in the Company’s records (the “RSUs”), on the terms and
conditions set forth in such communication, this Agreement and the Plan. Each
RSU represents the right to receive, subject to the vesting provisions set forth
below, one share of Stock,.
2.    Rights with Respect to the RSUs.
The RSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Stock, other than the right to receive dividends
and other distributions as provided in Sections 7(b) and 7(c) hereof. Your
rights with respect to the RSUs shall remain forfeitable at all times prior to
the date or dates on which such rights become vested, and the restrictions with
respect to the RSUs lapse, in accordance with Sections 3 or 4 hereof.
3.    Vesting.
Subject to the terms and conditions of this Agreement, the RSUs shall vest, and
the restrictions with respect to the RSUs shall lapse, on the earlier of (i) the
first anniversary of the Grant Date or (ii) the date of the Company’s next
annual meeting of shareholders, subject to Section 4 of this Agreement.
4.    Early Vesting; Forfeiture.
(a)    If your service on the Board terminates other than by reason of your
death or Disability (as defined below) prior to the vesting of the RSUs pursuant
to Section 3 hereof, your rights to all of the unvested RSUs shall be
immediately and irrevocably forfeited.

1



--------------------------------------------------------------------------------



(b)    If you die prior to the vesting of the RSUs pursuant to Section 3 hereof,
then you shall become immediately and unconditionally vested in all RSUs and the
restrictions with respect to all RSUs shall lapse on the date of your death. No
transfer by will or the Applicable Laws of descent and distribution of any RSUs
which vest by reason of your death shall be effective to bind the Company unless
the Committee administering the Plan shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
Committee may deem necessary to establish the validity of the transfer.
(c)    If you become Disabled (as defined below) prior to the vesting of the
RSUs pursuant to Section 3 hereof, then you shall become immediately and
unconditionally vested in all RSUs and the restrictions with respect to all RSUs
shall lapse on the date on which the Committee administering the Plan makes the
determination that you are Disabled. For purposes of this Agreement, “Disabled”
means you have a disability due to illness or injury which is expected to be
permanent in nature and which prevents you from performing the material duties
required by your regular occupation, all as determined by the Committee
administering the Plan.
5.    Restriction on Transfer.
Except as contemplated by Section 4(b) hereof, none of the RSUs may be sold,
assigned, transferred, pledged, attached or otherwise encumbered, and no attempt
to transfer the RSUs, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the RSUs.
6.    Settlement of RSUs.
No shares of Stock shall be issued to you prior to the date on which the RSUs
vest, in accordance with the terms and conditions communicated to you and set
forth herein. After the RSUs vest pursuant to Sections 3 or 4 hereof, the
Company shall promptly, but no later than 30 days following the applicable
vesting date, cause to be issued in your name one share of Stock for each RSU
and pay to you any accumulated distributions pursuant to Sections 7(b) and (c)
hereof. Notwithstanding the foregoing, you may elect to defer the settlement of
the RSUs (and any accumulated distributions) beyond the vesting date of the
RSUs. Any deferral election must be made in compliance with such rules and
procedures as may be established by the Committee administering the Plan.
7.    Distributions and Adjustments.
(a)    If any RSUs vest subsequent to any change in the number or character of
the Stock of the Company (through any stock dividend or other distribution,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or otherwise) occurring after the Grant Date, you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such RSUs had vested prior to the event changing the number or
character of the outstanding Stock.
(b)    On the date on which shares of Stock under Section 6 are delivered to you
(or your beneficiary or, if none, your estate in the event of your death), the
Company shall

2



--------------------------------------------------------------------------------



also deliver to you (or your beneficiary or, if none, your estate in the event
of your death) the number of additional shares of Stock, the number of any other
securities of the Company and the value or actual issuance of any other property
(in each case as determined by the Committee) (except for cash dividends and
other cash distributions), in each case that the Company would have distributed
to you during the period commencing on the Grant Date and ending on the
applicable vesting date in respect of the shares of Stock that are being
delivered to you under Section 6 had such shares been issued to you on the Grant
Date, without interest. Any such accumulated distributions shall be distributed
to you in accordance with Section 6 hereof. If the RSUs are forfeited prior to
vesting, any accumulated distributions payable in respect of such RSUs shall
also be forfeited.
(c)    On the date on which shares of Stock under Section 6 are delivered to you
(or your beneficiary or, if none, your estate in the event of your death), the
Company shall make a cash payment to you (or your beneficiary or, if none, your
estate in the event of your death) equal to the aggregate amount of cash
dividends and other cash distributions that the Company would have paid to you
during the period commencing on the Grant Date and ending on the applicable
vesting date in respect of the shares of Stock that are being delivered to you
under Section 6 had such shares been issued to you on the Grant Date, without
interest. If the RSUs are forfeited prior to vesting, any accumulated cash
dividends or other cash distributions payable in respect of such RSUs shall also
be forfeited.
8.    General Provisions
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.
(b)    No Right to Board Service. Nothing in this Agreement or the Plan shall be
construed as giving you the right to continue to serve on the Board.
(c)    Securities Matters. The Company shall not be required to deliver any
shares of Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(e)    Arbitration. The parties agree that any dispute between the parties
regarding this Agreement shall be submitted to binding arbitration in Orlando,
Florida.

3



--------------------------------------------------------------------------------



(f)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). Subject to Section 8(e) hereof, you agree
that the state and federal courts of Florida shall have jurisdiction over any
litigation between you and the Company regarding this Agreement, and you
expressly submit to the exclusive jurisdiction and venue of the federal and
state courts sitting in Orange County, Florida.
(g)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
    Supervisor, Stock Compensation Plans
    1000 Darden Center Drive
    Orlando, FL 32837
(h)    Award Agreement and Related Documents. This Restricted Stock Unit Award
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Restricted Stock Unit Award grant. You are not required to execute this
Agreement, but you will have 60 days from the Grant Date to notify the Company
of any issues regarding the terms and conditions of this Agreement; otherwise,
you will be deemed to agree with them. In connection with your Restricted Stock
Unit grant and this Agreement, the following additional documents were made
available to you electronically, and paper copies are available on request
directed to the Company’s Compensation Department: (i) the Plan; and (ii) a
Prospectus relating to the Plan.



4

